DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not disclose or fairly suggest a method of forming a semiconductor device with “forming a second insulating film in the opening; forming a second metal film in the opening; performing planarization treatment on the first insulating film after forming the second metal film, and adding an element N to the oxide semiconductor layer, wherein a part of the second insulating film which is over the first insulating film and a part of the second metal film which is over the first insulating film are removed by performing the planarization treatment, wherein the opening reaches the first oxide insulating layer” along with other limitations of the claim.
Regarding claim 8, the prior art of record does not disclose or fairly suggest a method of forming a semiconductor device with “forming an opening in the first insulating film and the first metal film, and the oxide semiconductor layer; forming a second oxide insulating layer in the opening by an ALD method; forming a second insulating film in the opening; and forming a second metal film in the opening, wherein the opening reaches the first oxide insulating layer, and wherein each of the first oxide insulating layer and the second oxide insulating layer comprises indium and zinc” along with other limitations of the claim.
Regarding claim 13, the prior art of record does not disclose or fairly suggest a method of forming a semiconductor device with “forming an opening in the first insulating film and the first metal film; forming a second oxide insulating layer in the opening by a third ALD method; forming a second insulating film in the opening; forming a second metal film in the opening” and “wherein the opening reaches the first oxide insulating layer, and wherein each of the first oxide insulating layer and the second oxide insulating layer comprises indium and zinc” along with other limitations of the claim.
The prior art of record are Yamazaki et al. (US 8410002 B2), and Hanafi et al. (US 6841831 B2).
Yamazaki teaches a method of forming a metal oxide semiconductor device (Figs. 2A-3C of Yamazaki). The method includes forming a stack of first oxide insulating layer, oxide semiconducting layer, metal film over a substrate; forming an opening in the first insulating film, the metal film; forming a second insulating film and metal film (112-114 in Fig. 3B) in the opening.  However Yamazaki does not teach the step of performing planarization treatment as required in the claim language.  Hanafi teaches a method of forming a transistor. The method includes forming a dummy gate structure, removing the dummy gate structure and replacing with a metal gate structure; planarizing the metal gate structure (see Fig. 11 of Hanafi).  However, there is obvious way or motivation to incorporate the teaching of one reference into the other. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822